Exhibit 10.4

 

Morgan Stanley & Co. International plc
c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036

 

DATE:

September 4, 2013

 

 

TO:

Cubist Pharmaceuticals, Inc.

 

65 Hayden Avenue

 

Lexington, Massachusetts 02421

ATTENTION:

General Counsel

TELEPHONE:

(781) 860-8660

FACSIMILE:

(781) 240-1076

 

 

FROM:

Morgan Stanley & Co. International plc

 

c/o Morgan Stanley & Co. LLC

 

1585 Broadway, 5th Floor

 

New York, NY 10036

 

 

SUBJECT:

Base Issuer Warrant Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Morgan Stanley & Co.
International plc (“Dealer”) and Cubist Pharmaceuticals, Inc. (“Issuer”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

 

Disclosure of Agency Relationship

 

Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for Dealer and is acting
as agent for Issuer as and to the extent required by Rule 15a-6 under the
Exchange Act (as defined below), but MS&CO does not guarantee the performance of
either party.  Additionally, (i) neither Dealer nor Issuer shall contact the
other with respect to any matter relating to the Transaction without the direct
involvement of MS&CO; (ii) MS&CO, Dealer and Issuer each hereby acknowledges
that any transactions by Dealer or MS&CO with respect to the Transaction will be
undertaken by Dealer as principal for its own account; (iii) all of the actions
to be taken by Dealer and MS&CO in connection with the Transaction shall be
taken by Dealer or MS&CO independently and without any advance or subsequent
consultation with Issuer, except as otherwise stated herein; and (iv) MS&CO is
hereby authorized to act as agent for Issuer only to the extent required to
satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of the
Transaction.  For the avoidance of doubt, any performance by Dealer of its
obligations hereunder solely to MS&CO shall not relieve Dealer of such
obligations.  MS&CO’s performance to Issuer of Dealer’s obligations hereunder
shall relieve Dealer of such obligations to the extent of such performance.  Any
performance by Issuer of its obligations (including notice obligations) through
or by means of MS&CO’s agency for Dealer shall constitute good performance of
Issuer’s obligations hereunder to Dealer.

 

1.                                      This Confirmation is subject to, and
incorporates, the definitions and provisions of the 2000 ISDA Definitions
(including the Annex thereto) (the “2000 Definitions”) and the definitions and
provisions of the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”, and together with the 2000 Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”).  In the event of any inconsistency between the 2000 Definitions
and the Equity Definitions, the Equity Definitions will govern.  For purposes of
the Equity Definitions, each reference herein to a Warrant shall be deemed to be
a reference to a Call Option or an Option, as context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any

 

--------------------------------------------------------------------------------


 

Schedule except for (i) the election of US Dollars (“USD”) as the Termination
Currency and (ii) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to Issuer with a “Threshold Amount” of USD25 million (or
USD50 million at such time as Issuer’s senior unsecured indebtedness is rated
BBB+ or greater by Standard & Poor’s Ratings Services (“S&P”) or Baa1 or greater
by Moody’s Investors Service, Inc. (“Moody’s”), in each case, with a stable or
positive outlook (or if Issuer’s senior unsecured indebtedness is not rated at
such time by S&P or Moody’s, Issuer’s issuer rating is BBB+ or greater from S&P
or Baa1 or greater from Moody’s, in each case, with a stable or positive
outlook))). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.  The parties acknowledge that the Transaction
to which this Confirmation relates is not governed by, and shall not be treated
as a transaction under, any other ISDA Master Agreement entered into between the
parties from time to time.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern, and in the event of any inconsistency
between either the Definitions or this Confirmation and the Agreement, the
Definitions or this Confirmation, as the case may be, shall govern.  For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Definitions or the Agreement, shall
not be construed to exclude or limit the application of any other provision of
this Confirmation, the Definitions or the Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General:

 

 

 

 

 

Trade Date:

 

September 4, 2013

 

 

 

Effective Date:

 

September 10, 2013, or such other date as agreed between the parties, subject to
Section 8(a) below

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

 

 

Warrant Type:

 

Call

 

 

 

Seller:

 

Issuer

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Issuer, par value USD0.001 per share (Ticker Symbol:
“CBST”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation. For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder. In no event will the Number of Warrants
be less than zero.

 

2

--------------------------------------------------------------------------------


 

Strike Price:

 

USD96.43

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Definitions, in no event shall the Strike Price be subject to adjustment to
the extent that, after giving effect to such adjustment, the Strike Price would
be less than USD62.16, except for any adjustment in connection with stock splits
or similar changes to Issuer’s capitalization.

 

 

 

Premium:

 

USD12,715,500

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchanges:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means the eighth Scheduled Trading Day following the Expiration
Date for the Component with the latest Expiration Date, determined without
regard to the provisos to the preceding sentence. Notwithstanding the foregoing
and anything to the contrary in the Equity Definitions, if a Market Disruption
Event occurs on any Expiration Date, the Calculation Agent may determine that
such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component, and (ii) the VWAP Price for such Disrupted Day shall be

 

3

--------------------------------------------------------------------------------


 

 

 

determined by the Calculation Agent based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, then such Scheduled Trading Day shall be deemed to be
a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not apply
to any Valuation Date occurring on an Expiration Date.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures, for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Dealer shall notify Issuer as soon
as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, for each Component, Issuer shall deliver to Dealer on the relevant
Settlement Date a number of Shares equal to the Number of Shares to be Delivered
for such Component to the account specified by Dealer and cash in lieu of any
fractional Share valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date, subject to the provisions set forth under
“Registration/Private Placement Procedures” below.

 

4

--------------------------------------------------------------------------------


 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess, if any, of the VWAP Price on the Valuation Date occurring on
such Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 5:00 P.M. (local time in New York City) on the relevant Settlement
Date.

 

 

 

VWAP Price:

 

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “CBST <Equity> AQR” (or any
successor thereto) or, if such price is not so reported or is manifestly
incorrect, as determined by the Calculation Agent using a volume weighted
method.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction.

 

 

 

Dividends:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Dividend:

 

Any Dividend that has an ex-dividend date occurring on or after the Trade Date
and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

 

 

 

Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the

 

5

--------------------------------------------------------------------------------


 

 

 

following clause shall be inserted at the end thereof: “and (iii) of an entity
or person that is a corporation organized under the laws of the United States,
any State thereof or the District of Columbia.”

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as reasonably requested by Dealer
that Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 

 

 

Announcement Event:

 

With respect to any Component, if an Announcement Event occurs, the Calculation
Agent will determine the economic effect of the Announcement Event on the
theoretical value of such Component (i) on or after the relevant Announcement
Date and (ii) on the Valuation Date or any earlier date of termination or
cancellation for such Component (in each case, which may include, without
limitation, any actual or expected change in volatility, dividends, correlation,
stock loan rate or liquidity relevant to the Shares or to such Component), and
if, in the case of clause (i) or (ii), such economic effect is material and
Dealer so elects in its sole discretion, the Calculation Agent will (x) adjust
the terms of such Component to reflect such economic effect and (y) determine
the effective date of such adjustment. “Announcement Event” shall mean the
occurrence of an Announcement Date in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer, notwithstanding the fact that such Merger Date or Tender Offer
Date may not, or may not be anticipated to, occur on or prior to the Valuation
Date for the related Component. The definition of “Announcement Date” in Section
12.1(l) of the Equity Definitions shall be amended by (a) replacing the word
“leads” in the third line thereof and in the fifth line thereof with the words
“is reasonably likely to lead (as determined by the Calculation Agent)”, (b)
deleting the

 

6

--------------------------------------------------------------------------------


 

 

 

word “firm” in the second and fourth lines thereof and (c) inserting the words
“, and any publicly announced change or amendment to such an announcement
(including the announcement of an abandonment of such intention)” at the end of
clauses (i) and (ii) thereof.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

(c) Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment for all
or any portion of the Transaction.

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

(c) Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Composition of Combined Consideration:

 

Notwithstanding anything to the contrary in the Equity Definitions, if the
composition of Combined Consideration in respect of any Share-for-Combined
Merger Event or Tender Offer could be determined by a holder of Shares, Dealer
shall determine the composition of such Combined Consideration in its sole
discretion.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption, effectiveness or promulgation of
regulations authorized or mandated by existing statute)” at the end of clause
(A) thereof, (ii) by the replacement of the

 

7

--------------------------------------------------------------------------------


 

 

 

word “Shares” with “Hedge Positions” in clause (X) thereof; (iii) by adding the
phrase “or announcement” immediately after the phrase “due to the promulgation”
in the third line thereof and adding the phrase “formal or informal” before the
word “interpretation” in the same line and (iv) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

100 basis points per annum

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

25 basis points per annum

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)                                     Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:

 

 

 

 

 

                                                “For the avoidance of doubt, the
term “equity price risk” shall be deemed to include, but shall not be limited
to, stock price and volatility risk. And, for the further avoidance of doubt,
any such transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing terms.”; and

 

 

 

 

 

(ii)                                  Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

 

Hedging Party:

 

Dealer for all applicable Potential Adjustment Events and Extraordinary Events;
provided, however, that all calculations, adjustments, specifications, choices,
and determinations by the Hedging Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes.

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events; provided, however, that all
calculations, adjustments, specifications, choices, and determinations by the
Determining Party shall be made in good faith

 

8

--------------------------------------------------------------------------------


 

 

 

and in a commercially reasonable manner. The parties agree that they will work
reasonably to resolve any disputes.

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

3.                                      Calculation Agent:

 

Dealer, which shall make all calculations, adjustments and determinations with
respect to the Transaction that are not expressly required hereunder or under
the Definitions or the Agreement to be made by another party. All calculations,
adjustments, specifications, choices, and determinations by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner. The
parties agree that they will work reasonably to resolve any disputes.

 

 

 

4.                                      Account Details:

 

Dealer Payment Instructions:

 

 

Bank: Citibank, N.A.

 

 

SWIFT: CITIUS33

 

 

Bank Routing: 021-000-089

 

 

Account Name: Morgan Stanley and Co.

 

 

Account No.: 30632076

 

 

 

 

 

Issuer Payment Instructions:

 

 

To be provided by Issuer

 

 

 

5.                                      Offices:

 

The Office of Dealer for the Transaction is: New York

 

 

 

 

 

Morgan Stanley & Co. International plc

 

 

c/o Morgan Stanley & Co. LLC

 

 

1585 Broadway, 5th Floor

 

 

New York, NY 10036

 

 

 

 

 

The Office of Issuer for the Transaction is: Not Applicable

 

 

 

6.                                      Notices:

 

For purposes of this Confirmation:

 

 

 

 

 

Address for notices or communications to Issuer:

 

 

 

 

 

To:

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

65 Hayden Avenue

 

 

 

 

Lexington, Massachusetts 02421

 

 

Attn:

 

General Counsel

 

 

Telephone:

 

(781) 860-8660

 

 

Facsimile:

 

(781) 240-1076

 

 

 

 

 

 

 

Address for notices or communications to Dealer:

 

9

--------------------------------------------------------------------------------


 

 

 

To:

 

Morgan Stanley & Co. International plc

 

 

 

 

c/o Morgan Stanley & Co. LLC

 

 

 

 

1585 Broadway, 5th Floor

 

 

 

 

New York, NY 10036

 

 

Attention:

 

Steve Soldo

 

 

Telephone:

 

(212) 761-8848

 

 

Facsimile:

 

(212) 507-6958

 

 

Email:

 

Steven.Soldo@morganstanley.com

 

 

 

 

 

 

 

With a copy to:

 

Morgan Stanley & Co. International

 

 

 

 

c/o Morgan Stanley & Co.

 

 

 

 

1221 Avenue of the Americas, 34th Floor

 

 

 

 

New York, NY 10020

 

 

Attention:

 

Anthony Cicia

 

 

Telephone:

 

(212) 762-4828

 

 

Facsimile:

 

(212) 507-4338

 

 

Email:

 

Anthony.Cicia@morganstanley.com

 

7.                               Representations, Warranties and Agreements:

 

(a)                          In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Issuer represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

 

(i)                                     On the Trade Date, and as of the date of
any election by Issuer of the Share Termination Alternative under (and as
defined in) Section 8(a) below, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)                                  Without limiting the generality of Section
13.1 of the Equity Definitions, Issuer acknowledges that Dealer is not making
any representations or warranties or taking any position or expressing any view
with respect to the treatment of the Transaction under ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC Topic 815-40, Derivatives and Hedging —
Contracts in Entity’s Own Equity (or any successor issue statements), or under
any other accounting guidance.

 

(iii)                               Prior to the Trade Date, Issuer shall
deliver to Dealer a resolution of Issuer’s board of directors authorizing the
Transaction and such other certificate or certificates as Dealer shall
reasonably request.

 

(iv)                              Issuer is not entering into this Confirmation
and will not make any election hereunder for the purpose of creating actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or raising or depressing or otherwise manipulating the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(v)                                 Issuer is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                              On each of the Trade Date and the Premium
Payment Date, Issuer is not, or will not be, “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the

 

10

--------------------------------------------------------------------------------


 

United States Code) (the “Bankruptcy Code”)) and Issuer would be able to
purchase 5,626,075 Shares in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

(vii)                           To Issuer’s knowledge, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) solely and not due to any other Dealer
activity as a result of Dealer or its affiliates having the power to vote,
owning or holding (however defined) Shares.

 

(viii)                        Issuer shall not take any action to decrease the
number of Available Shares below the Capped Number (each as defined below).

 

(ix)                              The representations and warranties of Issuer
set forth in Section 3 of the Agreement and Section 1 of the Purchase Agreement
(the “Purchase Agreement”) dated as of September 4, 2013 among Issuer and Morgan
Stanley & Co. Incorporated, Barclays Capital Inc. and RBC Capital Markets
Corporation, as representatives of the several Initial Purchasers party thereto,
are true and correct and are hereby deemed to be repeated to Dealer as if set
forth herein.

 

(x)                                 Issuer understands no obligations of Dealer
to it hereunder will be entitled to the benefit of deposit insurance and that
such obligations will not be guaranteed by any Affiliate of Dealer or any
governmental agency.

 

(xi)                              During the period starting on the first
Expiration Date and ending on the last Expiration Date (the “Settlement
Period”), the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares will not be subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”).

 

(xii)                           On each day during the Settlement Period,
neither Issuer nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

(xiii)                        (a) The Shares of Issuer issuable from time to
time upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights and (b) a number of Warrant Shares equal to the
Capped Number has been accepted for listing or quotation on the Exchange,
subject to notice of issuance.  In addition, Issuer shall ensure that at all
times until its delivery obligations hereunder have been met in full that the
total number of Shares reserved for issuance hereunder and, prior to receipt of
the Required Stockholder Approval (as defined below), for issuance under any
Other Warrant Transaction (as defined below), in the aggregate, is at least
equal to the Capped Number.

 

                                                (xiv)                      
Issuer (i) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (ii) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (iii) has total assets
of at least $50 million as of the date hereof.

 

(b)                                 Each of Dealer and Issuer agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended.

 

(c)                                  Dealer acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof.  Accordingly, Dealer represents and warrants to Issuer that (i)
it has the financial ability to bear the

 

11

--------------------------------------------------------------------------------


 

economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an “accredited investor” as that term is
defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws and (v) it is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities.

 

(d)                                 Issuer agrees and acknowledges that Dealer
is a “financial institution,” “swap participant” and “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy
Code.  The parties hereto further agree and acknowledge that it is the intent of
the parties that (A) this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and (B) Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)                                  It is the intent of the parties that, in
respect of Issuer, (a) the Transaction shall constitute a “qualified financial
contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a
Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement constitute
rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

(f)                                   On each anniversary of the Trade Date,
Issuer shall deliver to Dealer an officer’s certificate, signed by an authorized
officer, stating the number of Available Shares (as defined in the provision
titled “Limitation On Delivery of Shares” below) which delivery shall be deemed
to have been made if available through Issuer’s public filings.

 

8.                                      Miscellaneous:

 

(a)                                 Alternative Calculations and Issuer Payment
on Early Termination and on Certain Extraordinary Events.  If Issuer shall owe
Dealer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 9:30 A.M. New York City time on
the Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Issuer does not
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to require Issuer
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default, a Termination Event or an Extraordinary Event,
in each case, which resulted from an event or events within Issuer’s control. 
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 

12

--------------------------------------------------------------------------------


 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer, as applicable. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”.

 

(b)                                 Payment by Dealer.  In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default of the type described in
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Issuer an amount pursuant to Section 6 of the Agreement, or (ii) Dealer owes to
Issuer an amount pursuant to Article 12 of the Equity Definitions (including,
for the avoidance of doubt, any amount payable in connection with an
Extraordinary Event), such amount shall be deemed to be zero.

 

(c)                                  Additional Termination Events.  The
occurrence of any of the following shall constitute an Additional Termination
Event with respect to which the Transaction shall be the sole Affected
Transaction and Issuer shall be the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

 

(i)                                     Dealer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  any Person (as defined below) acquires
beneficial ownership (determined in accordance with Rule 13d-3 under the
Exchange Act), directly or indirectly, through a purchase, merger or other
acquisition transaction or series of transactions, of shares of Issuer’s capital
stock entitling the Person to exercise 50% or more of the total voting power of
all shares of Issuer’s capital stock entitled to vote generally in elections of
directors, other than an acquisition by Issuer, any of Issuer’s subsidiaries and
any of Issuer’s employee benefit plans;

 

(iii)                               Issuer merges or consolidates with or into
any other Person (other than a subsidiary of Issuer), another Person merges or
consolidates with or into Issuer, or Issuer conveys, sells, transfers or leases
all or substantially all of its assets to another Person in one transaction or a
series of related transactions, other than any transaction:

 

(A)                               that does not result in a reclassification,
conversion, exchange or cancellation of the outstanding Shares; or

 

(B)                               pursuant to which the holders of all classes
of Issuer’s common equity immediately prior to such transaction have the
entitlement to exercise, directly or indirectly, 50% or more of the total voting
power of all classes of the capital stock of the continuing or surviving entity
or transferee or parent thereof entitled to vote generally in the election of
directors or managers of the continuing or surviving entity or transferee or
parent thereof immediately after such transaction in substantially the same
proportions as such entitlement immediately prior to such transaction;

 

(iv)                              Issuer’s stockholders approve any plan or
proposal for the liquidation or dissolution of Issuer; or

 

(v)                                 the Shares cease to be listed on any of The
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or any of their respective successors).

 

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(ii) or (iii) above will not constitute an Additional Termination Event if (A)
at least 90% of the consideration paid for the Shares (excluding cash payments
for fractional shares and cash payments made pursuant to dissenters’ or
appraisal rights) in connection with such transaction or transactions otherwise
constituting an Additional Termination Event consists of shares of common stock
that are listed or quoted on any of The New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so traded or quoted immediately following such
transaction or transactions and (B) as a result of such transaction or
transactions, the “Shares” are composed of such consideration (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’ or
appraisal rights).

 

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

 

(d)                                 Registration/Private Placement Procedures. 
(i)  If, in the reasonable judgment of Dealer, for any reason, any Shares or any
securities of Issuer or its affiliates comprising any Share Termination Delivery
Units deliverable to Dealer hereunder (any such Shares or securities, “Delivered
Securities”) would not be immediately freely transferable by Dealer under Rule
144 under the Securities Act, then the provisions set forth in this Section 8(d)
shall apply.  At the election of Issuer by notice to Dealer within one Exchange
Business Day after the relevant delivery obligation arises, but in any event at
least one Exchange Business Day prior to the date on which such delivery
obligation is due, either (A) all Delivered Securities delivered by Issuer to
Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as determined

 

14

--------------------------------------------------------------------------------


 

by the Calculation Agent to reflect an appropriate liquidity discount, equals
the value of the number of Delivered Securities that would otherwise be
deliverable if such Delivered Securities were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that Issuer may not make the election described in this clause
(B) if, on the date of its election, it has taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to Section
4(a)(2) of the Securities Act for the delivery by Issuer to Dealer (or any
Affiliate of Dealer designated by Dealer) of the Delivered Securities or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Delivered Securities by Dealer (or any such Affiliate of
Dealer).  (For the avoidance of doubt, as used in this Section 8(d) only, the
term “Issuer” shall mean the issuer of the relevant securities, as the context
shall require.)

 

(ii)                                  If Issuer makes the election described in
Section 8(d)(i)(A) above:

 

(A)                               Dealer (or an Affiliate of Dealer designated
by Dealer) shall be afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Issuer that is customary in scope for underwritten
offerings of equity securities and that yields results that are reasonably
satisfactory to Dealer or such Affiliate, as the case may be, in its discretion;
and

 

(B)                               Dealer (or an Affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Registration Agreement”)
on commercially reasonable terms in connection with the public resale of such
Delivered Securities by Dealer or such Affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance reasonably satisfactory to Dealer or such
Affiliate and Issuer, which Registration Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all reasonable and documented expenses in
connection with such resale, including all registration costs and all reasonable
fees and expenses of one counsel for Dealer, and shall provide for the delivery
of accountants’ “comfort letters” to Dealer or such Affiliate with respect to
the financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

(iii)                               If Issuer makes the election described in
Section 8(d)(i)(B) above:

 

(A)                               Dealer (or an Affiliate of Dealer designated
by Dealer) and any potential institutional purchaser of any such Delivered
Securities from Dealer or such Affiliate identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);

 

(B)                               Dealer (or an Affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Private Placement
Agreement”) on commercially reasonable terms in connection with the private
placement of such Delivered Securities by Issuer to Dealer or such Affiliate and
the private resale of such shares by Dealer or such Affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance reasonably satisfactory
to Dealer and Issuer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its Affiliates and
Issuer, shall provide for the payment by Issuer of all reasonable and documented
expenses in connection with such resale, including all reasonable fees and
expenses of one counsel for Dealer, shall contain representations, warranties
and agreements of Issuer reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales, and shall use best efforts to provide for
the delivery of accountants’ “comfort letters” to Dealer or such Affiliate with
respect to the financial statements and certain financial information

 

15

--------------------------------------------------------------------------------


 

contained in or incorporated by reference into the offering memorandum prepared
for the resale of such Shares; and

 

(C)                               Issuer agrees that any Delivered Securities so
delivered to Dealer, (i) may be transferred by and among Dealer and its
Affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Delivered
Securities, Issuer shall promptly remove, or cause the transfer agent for such
Shares or securities to remove, any legends referring to any such restrictions
or requirements from such Delivered Securities upon delivery by Dealer (or such
Affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
Affiliate of Dealer).

 

(D)                               Issuer shall not take, or cause to be taken,
any action that would make unavailable either the exemption pursuant to Section
4(a)(2) of the Securities Act for the sale by Issuer to Dealer (or any Affiliate
designated by Dealer) of the Shares or Share Termination Delivery Units, as the
case may be, or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of
the Securities Act for resales of the Shares or Share Termination Delivery
Units, as the case may be, by Dealer (or any such Affiliate of Dealer).

 

(iv)                              If Issuer makes the election described in
clause (i)(B) of this paragraph (d), then Dealer or its Affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Dealer completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”).  If
any of such delivered Shares or Share Termination Delivery Units remain after
such realized net proceeds exceed the Required Proceeds, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer.  If the
Required Proceeds exceed the realized net proceeds from such resale, Issuer
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”) in cash or in
a number of additional Shares or Share Termination Delivery Units, as the case
may be, (“Make-whole Shares”) in an amount that, based on the Relevant Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this Section 8(d)(iv).  This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(i).

 

(e)                                  Amendments to Equity Definitions.  The
following amendments shall be made to the Equity Definitions:

 

(i)                                     Section 11.2(a) of the Equity
Definitions is hereby amended by deleting the words “a diluting or concentrative
effect on the theoretical value of the relevant Shares” and replacing them with
the words “an economic effect on the relevant Transaction”.

 

(ii)                                  The first sentence of Section 11.2(c) of
the Equity Definitions, prior to clause (A) thereof, is hereby amended to read
as follows: ‘(c) If “Calculation Agent Adjustment” is specified as the Method of
Adjustment in the related Confirmation of a Share Option Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and, the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by (x) replacing the
words “a diluting or concentrative” with “an” in

 

16

--------------------------------------------------------------------------------


 

the fifth line thereof, (y) deleting the words “diluting or concentrative
effect” in the sixth to last line thereof and (z) replacing the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” with the phrase “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)”.

 

(iii)                               Section 11.2(e)(vii) of the Equity
Definitions are hereby amended by deleting the words “diluting or concentrative
effect on the theoretical value of the relevant Shares” and replacing them with
the words “an economic effect on the relevant Transaction”.

 

(iv)                              Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by (A) deleting (1) subsection (A) in its entirety, (2) the
phrase “or (B)” following subsection (A) and (3) the phrase “in each case” in
subsection (B); (B) replacing “will lend” with “lends” in subsection (B); and
(C) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(v)                          Section 12.9(b)(v) of the Equity Definitions is
hereby amended by (A) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); and (B)(1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) replacing in the penultimate sentence the words “either
party” with “the Hedging Party” and (4) deleting clause (X) in the final
sentence.

 

(f)                            Repurchase Notices.  Issuer shall, on any day on
which Issuer effects any repurchase of Shares, provide Dealer with a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Warrant Equity Percentage (as defined below) is greater by 0.5%
or more than the Warrant Equity Percentage set forth in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater by 0.5% or more than the Warrant Equity Percentage as of the
date hereof (calculated as if any Other Warrant Transaction had been entered
into as of such date)).  The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, of the numerator of which is the sum of (x)
the Number of Warrants and (y) the number of warrants included in any other
warrant transaction substantially similar hereto except as to the “Trade Date,”
“Effective Date” and “Number of Warrants” (an “Other Warrant Transaction”)
between Dealer as buyer and Issuer as seller, and the denominator of which is
the number of Shares outstanding on such day.  Issuer agrees to indemnify and
hold harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure.  If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Issuer shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability.  In addition, Issuer will reimburse any Indemnified Party
for all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer.  This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(g)                           Transfer or Assignment.  Dealer may transfer or
assign its rights and obligations hereunder and under the Agreement, in whole or
in part, at any time to any person or entity whatsoever without the consent of
Issuer; provided that, in Issuer’s reasonable determination, Issuer will not be
required, as a result of such transfer or assignment, to pay the transferee or
assignee an amount under Section 2(d)(i)(4) of the Agreement greater than the
amount, if any, that Issuer would have been required to pay to Dealer in the
absence of such transfer or assignment.  At any time at which any Ownership
Limitation or a Hedging Disruption exists, if Dealer, in its discretion after
first using commercially reasonable efforts, is unable to effect a transfer or
assignment to a third party on pricing terms and within a time period reasonably
acceptable to Dealer such that an Ownership Limitation or a Hedging Disruption,
as the case may be, no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that such Ownership Limitation or a Hedging
Disruption, as the case may be, no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(a) of this Confirmation as if (i) an

 

17

--------------------------------------------------------------------------------


 

Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and (iii)
such portion of the Transaction shall be the only Terminated Transaction.

 

(h)                          Limit on Beneficial Ownership.  Notwithstanding
anything to the contrary in the Agreement or this Confirmation, in no event
shall Dealer be entitled to receive, or shall be deemed to receive, any Shares
in connection with this Transaction if, immediately upon giving effect to such
receipt of such Shares, (i) Dealer’s Beneficial Ownership would be equal to or
greater than 9.0% of the outstanding Shares, (ii) Dealer, or any “affiliate” or
“associate” of Dealer, would own in excess of 13% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law or (iii) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local laws, regulations
or regulatory orders applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Issuer or any contract or
agreement to which Issuer is a party, in each case minus (y) 1% of the number of
Shares outstanding on the date of determination (each of clause (i), (ii) and
(iii) above, an “Ownership Limitation”). If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached.  “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number).  Notwithstanding anything
in the Agreement or this Confirmation to the contrary, Dealer shall not become
the record or beneficial owner, or otherwise have any rights as a holder, of any
Shares that Dealer is not entitled to receive at any time pursuant to this
Section 8(h), until such time as such Shares are delivered pursuant to this
Section 8(h).

 

(i)                               Limitation On Delivery of Shares. 
Notwithstanding anything herein or in the Agreement to the contrary, in no event
shall Issuer be required to deliver Shares in connection with the Transaction in
excess of two times the Number of Warrants (the “Capped Number”).
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Capped Number be subject to
adjustment, to the extent that such adjustment would cause the Capped Number to
exceed the number of Available Shares, unless such adjustment results from
actions of Issuer or events within Issuer’s control.  Issuer represents and
warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”).  In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(i) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to the Trade Date become no longer so reserved or (iii)
Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions.  Issuer shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.  Issuer shall not, until Issuer’s
obligations under the Transaction have been satisfied in full, use any Shares
that become available for potential delivery to Dealer as a result of any of the
foregoing events for the settlement or satisfaction of any transaction or
obligation other than the Transaction or the “Transaction” under any Other
Warrant Transaction or reserve any such Shares for future

 

18

--------------------------------------------------------------------------------


 

issuance for any purpose other than to satisfy Issuer’s obligations to Dealer
under the Transaction or the “Transaction” under any Other Warrant Transaction.

 

Notwithstanding anything to the contrary herein or in the Definitions or the
Agreement, any Payment Obligation shall, for all purposes, be calculated without
regard to the provisions set forth under this Section 8(i); provided that the
number of Shares deliverable pursuant to Section 8(a) above (if applicable)
shall not exceed the applicable Capped Number.

 

(j)                            Right to Extend.  Dealer may postpone any
Exercise Date or Settlement Date or any other date of valuation or delivery with
respect to some or all of the relevant Warrants (in which event the Calculation
Agent shall make appropriate adjustments to the Number of Shares to be Delivered
with respect to one or more Components), if Dealer determines, in its reasonable
discretion, that such extension is reasonably necessary or appropriate to (i)
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock loan market or any
other relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

(k)                          No Netting and Set-Off.  Each party waives any and
all rights it may have to set off obligations arising under the Agreement and
the Transaction against other obligations between the parties, whether arising
under any other agreement, applicable law or otherwise.

 

(l)                              Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to it
rights with respect to the Transaction that are senior to the claims of common
stockholders or Issuer in the event of Issuer’s bankruptcy.  For the avoidance
of doubt, the parties agree that the preceding sentence shall not apply at any
time other than during Issuer’s bankruptcy.

 

(m)                      No Collateral.  Notwithstanding any provision of this
Confirmation, the Agreement, the Equity Definitions or any other agreement
between the parties to the contrary, the obligations of Issuer under the
Transaction are not secured by any collateral.

 

(n)                          Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Issuer and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Issuer relating to such tax treatment and tax
structure.

 

(o)                          Method of Delivery.  Whenever delivery of funds or
other assets is required hereunder by or to Issuer, such delivery shall be
effected through MS&CO.  In addition, all notices, demands and communications of
any kind relating to the Transaction between Dealer and Issuer shall be
transmitted exclusively through MS&CO.

 

(p)                          Effectiveness.  If, prior to the Effective Date,
Dealer reasonably determines that it is advisable to cancel the Transaction
because of concerns that Dealer’s related hedging activities could be viewed as
not complying with applicable securities laws, rules or regulations, the
Transaction shall be cancelled and shall not become effective, and neither party
shall have any obligation to the other party in respect of the Transaction.

 

(q)                          Severability; Illegality.  Notwithstanding anything
to the contrary in the Agreement, if compliance by either party with any
provision of the Transaction would be unenforceable or illegal, (a) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

(r)                             Agreements and Acknowledgments Regarding
Hedging.  Issuer understands, acknowledges and agrees that: (A) at any time on
and prior to the final Expiration Date, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to the Transaction; (B) Dealer and its affiliates also may
be active in the market for Shares other than in connection with hedging
activities in relation to the Transaction; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Issuer shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the VWAP Price; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the VWAP Price, each in a manner that may be adverse to Issuer.

 

19

--------------------------------------------------------------------------------


 

(s)                            Wall Street Transparency and Accountability Act
of 2010.  The parties hereby agree that none of (v) Section 739 of the Wall
Street Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, Loss of Stock Borrow, Increased Cost of
Stock Borrow, an Excess Ownership Position or Illegality (as defined in the
Agreement)).

 

(t)                             Certain Tax Considerations.

 

(i)                                     Dealer makes the following
representations to Issuer: (A) it is a “foreign person” (as that term is used in
Section 1.6041-4(a)(4) of the U.S. Treasury Regulations), and (B) it is a
“non-U.S. branch of a foreign person” (as that term is used in Section
1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal income tax
purposes.  Dealer agrees to complete, accurately and in a manner reasonably
satisfactory to Issuer, to execute and to deliver to Issuer a valid U.S.
Internal Revenue Service Form W-8BEN (or any successor form) and any required
attachments thereto (x) upon execution of this Confirmation and thereafter prior
to the date on which such form becomes invalid, (y) promptly upon reasonable
demand by Issuer and (z) promptly upon learning that any Form W-8BEN (or any
successor thereto) previously provided by Dealer has become obsolete, invalid or
incorrect.

 

(ii)                                  Issuer makes the following representation
to Dealer: it is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended).

 

(iii)                               Issuer agrees to complete, accurately and in
a manner reasonably satisfactory to Dealer, to execute and to deliver to Dealer
a valid U.S. Internal Revenue Service Form W-9 (or any successor form) and any
required attachments thereto (A) upon execution of this Confirmation and
thereafter prior to the date on which such form becomes invalid, (B) promptly
upon reasonable demand by Dealer and (C) promptly upon learning that any Form
W-9 (or any successor thereto) previously provided by Issuer has become
obsolete, invalid or incorrect.

 

(u)                          Early Unwind.  In the event the sale by Issuer of
the Firm Securities (as defined in the Purchase Agreement) is not consummated
with the Initial Purchasers pursuant to the Purchase Agreement for any reason by
the close of business in New York on September 10, 2013 (or such later date as
agreed upon by the parties, which in no event shall be later than the fifth
business day thereafter) (September 10, 2013 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (x) the Transaction and all of the
respective rights and obligations of Dealer and Issuer thereunder shall be
cancelled and terminated and (y) Issuer shall assume, or reimburse the cost of,
derivatives and other hedging activities entered into by Dealer or one or more
of its affiliates in connection with hedging the Transaction and the unwind of
such hedging activities, and purchase any Shares purchased by Dealer or one or
more of its affiliates in connection with hedging the Transaction at the cost at
which Dealer or such affiliates purchased such Shares. Following such
termination, cancellation and payment, subject to the preceding sentence, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.

 

(v)                          Waiver of Jury Trial.  EACH OF ISSUER AND BUYER
HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(w)                        Governing Law; Jurisdiction.  THIS CONFIRMATION AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS

 

20

--------------------------------------------------------------------------------


 

RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM
OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

21

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Issuer with respect to the Transaction, by manually
signing this Confirmation or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and returning an
executed copy to us.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

 

 

 

 

MORGAN STANLEY & CO. INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Joseba Picaza

 

 

Name: Joseba Picaza

 

 

Title: Executive Director

 

 

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

as Agent

 

 

 

 

 

 

By:

/s/ Sylvain Mirochnikoff

 

 

Name:

Sylvain Mirochnikoff

 

 

Title:

Managing Director

 

 

22

--------------------------------------------------------------------------------


 

Issuer hereby agrees to, accepts and confirms the terms of the foregoing as of
the Trade Date.

 

 

 

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Tomsicek

 

 

Name:

Michael J. Tomsicek

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

23

--------------------------------------------------------------------------------


 

ANNEX A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1.

 

15,923

 

November 30, 2018

2.

 

15,923

 

December 3, 2018

3.

 

15,923

 

December 4, 2018

4.

 

15,923

 

December 5, 2018

5.

 

15,923

 

December 6, 2018

6.

 

15,923

 

December 7, 2018

7.

 

15,923

 

December 10, 2018

8.

 

15,923

 

December 11, 2018

9.

 

15,923

 

December 12, 2018

10.

 

15,923

 

December 13, 2018

11.

 

15,923

 

December 14, 2018

12.

 

15,923

 

December 17, 2018

13.

 

15,923

 

December 18, 2018

14.

 

15,923

 

December 19, 2018

15.

 

15,923

 

December 20, 2018

16.

 

15,923

 

December 21, 2018

17.

 

15,923

 

December 24, 2018

18.

 

15,923

 

December 26, 2018

19.

 

15,923

 

December 27, 2018

20.

 

15,923

 

December 28, 2018

21.

 

15,923

 

December 31, 2018

22.

 

15,923

 

January 2, 2019

23.

 

15,923

 

January 3, 2019

24.

 

15,923

 

January 4, 2019

25.

 

15,923

 

January 7, 2019

26.

 

15,923

 

January 8, 2019

27.

 

15,923

 

January 9, 2019

28.

 

15,923

 

January 10, 2019

29.

 

15,923

 

January 11, 2019

30.

 

15,923

 

January 14, 2019

31.

 

15,923

 

January 15, 2019

32.

 

15,923

 

January 16, 2019

33.

 

15,923

 

January 17, 2019

34.

 

15,923

 

January 18, 2019

35.

 

15,923

 

January 22, 2019

36.

 

15,923

 

January 23, 2019

37.

 

15,923

 

January 24, 2019

38.

 

15,923

 

January 25, 2019

39.

 

15,923

 

January 28, 2019

40.

 

15,923

 

January 29, 2019

41.

 

15,923

 

January 30, 2019

42.

 

15,923

 

January 31, 2019

 

A-1

--------------------------------------------------------------------------------


 

Component Number

 

Number of Warrants

 

Expiration Date

43.

 

15,923

 

February 1, 2019

44.

 

15,923

 

February 4, 2019

45.

 

15,923

 

February 5, 2019

46.

 

15,923

 

February 6, 2019

47.

 

15,923

 

February 7, 2019

48.

 

15,923

 

February 8, 2019

49.

 

15,923

 

February 11, 2019

50.

 

15,923

 

February 12, 2019

51.

 

15,923

 

February 13, 2019

52.

 

15,923

 

February 14, 2019

53.

 

15,923

 

February 15, 2019

54.

 

15,923

 

February 19, 2019

55.

 

15,923

 

February 20, 2019

56.

 

15,923

 

February 21, 2019

57.

 

15,923

 

February 22, 2019

58.

 

15,923

 

February 25, 2019

59.

 

15,923

 

February 26, 2019

60.

 

15,923

 

February 27, 2019

61.

 

15,923

 

February 28, 2019

62.

 

15,923

 

March 1, 2019

63.

 

15,923

 

March 4, 2019

64.

 

15,923

 

March 5, 2019

65.

 

15,923

 

March 6, 2019

66.

 

15,923

 

March 7, 2019

67.

 

15,923

 

March 8, 2019

68.

 

15,923

 

March 11, 2019

69.

 

15,923

 

March 12, 2019

70.

 

15,923

 

March 13, 2019

71.

 

15,923

 

March 14, 2019

72.

 

15,923

 

March 15, 2019

73.

 

15,923

 

March 18, 2019

74.

 

15,923

 

March 19, 2019

75.

 

15,923

 

March 20, 2019

76.

 

15,923

 

March 21, 2019

77.

 

15,923

 

March 22, 2019

78.

 

15,923

 

March 25, 2019

79.

 

15,923

 

March 26, 2019

80.

 

15,922

 

March 27, 2019

 

A-2

--------------------------------------------------------------------------------